UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December31, 2016 NEVRO CORP. (Exact name of registrant as specified in its charter) Delaware 001-36715 56-2568057 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1800 Bridge Parkway Redwood City, CA 94065 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (650)251-0005 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December31, 2016, Michael DeMane announced his intention to transition from Executive Chairman of Nevro Corp. (“Nevro” or the “Company”) to Chairman of the Board of Directors of Nevro effective as of January 1, 2017 in accordance with the terms of his amended employment agreement and cease his employment as an executive officer of the Company. Effective upon his transition to Chairman of the Board of Directors, Mr. DeMane will be compensated in accordance with the Company’s existing Non-Employee Director Compensation Program. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEVRO CORP. Date: January 4, 2017 By: /s/ Andrew H. Galligan Andrew H. Galligan Chief Financial Officer
